Dissenting Opinion by
Judge Blatt:
I must respectfully dissent.
The majority states that “we conclude that the hearing examiner based her decision on a determination that Ms. Jerrell could have moved into her new apartment on February 21 and therefore was not homeless.” The original record, however, discloses that this necessary finding was based upon the testimony of a supervisor from the County Assistance Office who testified that Ms. Jerrell’s new landlady told him that Ms. Jerrell could move in on February 21, 1981 because of the payment of a $175 security deposit even though the first month’s rent had not yet been paid.
It seems to me that the record therefore clearly supports Ms, Jerrell’s contention raised in her brief *628that such testimony was hearsay which was properly— if not repeatedly — objected to at the hearing below.
While it may be true that the hearing examiner did not believe Ms. Jerrell’s testimony that' she was not permitted to move into her apartment on February 21, 1981, this testimony was not sufficient, standing alone, to establish that Ms. Jerrell actually could have moved in on this date.
This important finding by the hearing examiner, I believe, was capriciously made. I would, therefore, reverse the decision of the Pennsylvania Department of Public Welfare which affirmed the hearing examiner’s decision.